—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered January 27, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the interactions between defendant, the undercover officer, and the other two persons arrested established defendant’s active participation in a well-choreographed street drug operation. We see no reason to disturb the jury’s credibility determinations. Concur — Nardelli, J. P., Wallach, Lerner and Andrias, JJ.